Title: To George Washington from Colonel Theodorick Bland, 25 November 1779
From: Bland, Theodorick
To: Washington, George


        
          Sr
          Farmindell (near Blandford) [Va.] Novr 25th [1779]
        
        My private affairs since I left the Post at Charlotteville (which I did, in consequence of yr Excellency’s permission, granted me in Yr letter of the 15th of Octr) have so engrossed my attention, since my arrival at home, that I hope your Excellency will admit it as an excuse for having so long delayed an answer thereto—In Addition to the gratitude I feel for the many obliging expressions of approbation my Conduct has received from your Excellency, I must now acknowledge myself Still further indebted to you, for this recent instance of yr kindness in that respect now before me as well as for your Flattering wish that I would Continue in the Service, to do which no motive would more powerfully Influence me than Yr Excellency’s desire except the Service of my Country when it might stand in need of Such poor assistance as mine. Your Requisition of my Services, Sr, however lays me under an obligation to assign to your Excellency my reasons for a noncompliance therewith, lest I might be thought to abandon (through caprice) the Service of a Country in defence of which I have fought, & have been ever ready for near four years to bleed, with the rest of my vertuous and suffering fellow Citizens—to whose rights & liberties my life and fortune ever have & I trust ever shall be devoted.
        Yr Excellency can not be a Stranger to my having been the

first field Officer in the line of Horse in the Continental Service in America; And that with the Title of Majr Commandant which my Country was pleased to Honor me with I commanded a full Regt of Cavalry, which was taken into Continental Service as early as the 25th of Novr 1776; but that Prior to that date I commanded the Same Regt as a Capt. in the Service of the state, that being the Highest Rank they were pleased to give at that time to An Officer of Cavalry, it may be further added that this Regt was raised by Requisition of Congress; and was always looked on as destined for that Service, into which it enterd at the first Summons. It being afterwards found necessary to raise three other Regts of Cavalry, as late as the Month of Jany following after mine had been three months on Continental establishment, appointments were given about the Sixth of that month to two other Gentn as full Colonels and a little before that date to a third as Lt Col: Commt to raise regiments, and even the Lt Cols. of Some of those Regts were appointed while I yet remaind a Major—All of these were at one time put over my head. It must be conceived that an Officer of any Sensibility Could not see this without disagreeable Sensations—this was truely my case—however as long as the very existence of our Country seemd to depend on the Efforts of its Armies, & harmony & discipline in them were indispensably necessary, I steadily persued the line of my duty, regardless tho not forgetfull or insensible of the Injury I conceived I had sustaind, resolved to make every other Consideration of a personal nature yield to the general Welfare. About the Middle of the Campaign—77 a General of Horse was to be appointed; I had till nearly this time commanded all the Horse in the Field—I had Still the Mortification to see another Officer Mounted above me; Of that Gentns Experience and Merits I had Conceived high Ideas, and was therefore (as they promised to be a real acquisition to the Service) satisfied—That his valor & intrepidity have gaind him immortal Honor, I am extreemly pleased to hear from every tongue who speaks of him, & happy to bear my sincere testimony to, tho his services are at an end, and his mortal part at rest. Being thus Situated, about June or July—77 when I was at the Head of the Brigade my title to Rank as first Col: was first called into Question; my appointment to the Rank of Col: thro omission or mistake having not taken place untill the 31st of March 1777 when it Came out in General Orders; An

enquiry (by a board of General Officers, which Yr Excellency did me the Justice to Appoint) ensued. Their decision was in favor of my Competitor. Tho I do not in the most distant manner arraign their Conduct or hint the least degree of Partiality in their decision, on the principles where on they founded that decision, yet I could never acquiesce in the propriety of the pri[n]ciple they assumed—for in pro[nou]ncing the Opinion of the board the President declared, that it was their Idea that they were not appointed to enquire who had the right originally to Seniority, but (as in common cases where rank is Contended for,) who had the first appointment of Col:—It may be observed here that in the heat of an active Campaign, I still resolved that my sense of what I esteemed an Injury—shd give way to what I thought my first Duty the good of my Country. I therefore continued to act in a Subordinate Rank, notwithstanding a thorough conviction of having a Just title to a superior one—yet—determined in my own mind to remonstrate to yr Excellency, and the Honble the Congress, in hopes of Redress, & shd that not be obtaind finally to Quit the Service when an occasion might offer, that I could do it without Injury to my Country, to my Honor or to my own feelings. Having then at the Close of the Campaign—77 stated the Case fully to Yr Excellen[c]y, and been referred by you to Congress—I presented two Memorials at different times to that Honble body, but two Campaigns having now fully Elapsed without my receiving either an Answer thereto or any redress. I have Since my arrival at home sent them my resignation, through the Honble the board of War. My Private Circumstances and family affairs have cooperated with other Causes to[o] tedious to trouble Yr Excelly with the Enumeration of, to make this step the more necessary—Yet however removed I may be from the Military Service of my Country—I shall ever retain the most ardent Zeal for its Interests & Welfare and be ever ready to act as the public good requires.
        I need not at present add to the trouble I have given yr Excellency in the perusal of this long detail an apology for my Conduct. Nor do I conceive it necessary to relate to you any of the transactions at Charlotteville since I wrote you last from thence. Only that in obedience to Yr Excellency’s Orders, I left every necessary direction with the next in Command (Col: Francis Taylor) for properly Conducting that troublesome tho not

unimportant post, during my absence or untill a Successor to me might be appointed; of which as well as of every material transaction prior to my leaving it I have regularly informed the Honble board of War Acquainting them at the same time that shd any Matter of moment require my attendance at that post before I had received, before I shou’d receive notice of the appointment of a Successor or of my resignation being received, I shd cheerfully repair thither, and give every assistance in my power. A Speedy Communication of any such event composes part of my Instructions to Col: Taylor, who, as I have reason to beleive is a good executive officer, & has had always a free communication of the pri[n]ciples on which I have acted during my Command, and of every material transaction, will I doubt not, execute the Orders he has or may receive & fullfill the Intention and Spirit of them—I beg leave to assure Yr Excellency that I am with the greatest Sincerity and most perfect affection and respect Yr Excellency most obliged & very obedt Humb: Set
        
          Theok Bland
        
      